Appeal from a judgment of the Supreme Court (Berke, J.), entered May 22, 1990 in Washington County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Insofar as petitioner’s application for a writ of habeas corpus failed to indicate his previous applications for such relief, the application was insufficient on its face and fatally defective (see, CPLR 7002 [c] [5], [6]; People ex rel. Christianson v Berry, 165 AD2d 961; People ex rel. Kagan v La Vallee, 49 AD2d 986). In any event, the record fails to support his claim that the determination to revoke his parole was based on perjured testimony. Furthermore, because he engaged in disruptive behavior which warranted his removal from the hearing, he could not challenge the validity of that proceeding from the point after he was removed (see, Matter of Al Jihad v Mann, 159 AD2d 914, Iv denied 76 NY2d 706; Matter of Payne v Smith, 97 AD2d 960). Petitioner’s remaining contentions have been considered and found to be lacking in merit.
Judgment affirmed, without costs. Mahoney, P. J., Casey, Levine, Mercure and Harvey, JJ., concur.